Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2005

In Re: Combustion
Precedential or Non-Precedential: Precedential

Docket No. 03-3392




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Combustion " (2005). 2005 Decisions. Paper 1499.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1499


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                         December 20, 2004

                      Nos. 03-3392, 03-3415, 03-3425, 03-3436, 03-3445,
                03-3446, 03-3450, 03-3451, 03-3452, 03-3468, 03-3492 & 03-3558

                          IN RE: COMBUSTION ENGINEERING, INC.

                 First State Insurance Company, et al., Appellants at No. 03-3392
                               (District of Delaware No. 03-cv-00751)
                       Certain Cancer Claimants, Appellants at No. 03-3415
                               (District of Delaware No. 03-cv-00753)
             Certain Underwriters at Lloyd's London, et al., Appellants at No. 03-3425
                               (District of Delaware No. 03-cv-00745)
                      Allstate Insurance Company, Appellant at No. 03-3436
                              (District of Delaware No. 03-cv-00752)
                      Allianz Insurance Company, Appellant at No. 03-3445
                          (Bankruptcy Court of Delaware No. 03-10495)
                     Everest Reinsurance Company, Appellant at No. 03-3446
                          (Bankruptcy Court of Delaware No. 03-10495)
                  Century Indemnity Company, et al., Appellants at No. 03-3450
                              (District of Delaware No. 03-cv-00744)
               OneBeacon America Insurance Company, Appellant at No. 03-3451
                              (District of Delaware No. 03-cv-00743)
                    North River Insurance Co., et al., Appellants at No. 03-3452
                              (District of Delaware No. 03-cv-00742)
             Certain Underwriters at Lloyd's, London, et al., Appellants at No. 03-3468
                                 (Bankruptcy Court No. 03-10495)
                     Everest Reinsurance Company, Appellant at No. 03-3492
                               (District of Delaware No. 03-cv-00748)
                 Continental Casualty Company, et al., Appellants at No. 03-3558
                               (District of Delaware No. 03-cv-00754)

Present:    SCIRICA, Chief Judge, AM BRO and FUENTES, Circuit Judges

             Letter dated December 16, 2004, construed as Motion by Certain Cancer
             Claimants, Appellants at No. 03-3415, to Amend the Opinion filed on
             December 2, 2004.
                                                                  /s/Nicole M. Bruno
                                                                  Nicole M. Bruno
                                                                  Case Manager (267)299-4924
Opinion and Judgment entered December 2, 2004.
Responses due 1/3/05.
IN RE: COMBUSTION ENGINEERING, INC.

Nos. 03-3392, etc.

Page - 2 -


___________________________________O R D E R_______________________________________

        The foregoing letter dated December 16, 2004, construed by the Court as a motion to amend the
Court’s Opinion filed December 2, 2004, is granted. It is hereby ordered that the opinion in the above
case, filed December 2, 2004, be amended as follows:

       The entry at the top of page 5 which read:
               GREGORY M. HARVEY, ESQUIRE (ARGUED)
               Montgomery, McCracken, Walker & Rhoads, LLP
               123 South Broad Street
               Philadelphia, Pennsylvania 19109
       shall read:
               GREGORY M. HARVEY, ESQUIRE (ARGUED)
               NATALIE D. RAMSEY, ESQUIRE
               BALDO M. CARNECCHIA, JR., ESQUIRE
               Montgomery, McCracken, Walker & Rhoads, LLP
               123 South Broad Street
               Philadelphia, Pennsylvania 19109


                                                BY THE COURT,


                                                /s/ Anthony J. Scirica
                                                Chief Judge

DATED: February 23, 2005
ghb/cc: All Counsel of Record